Exhibit 10.44

Dex MEdia

CALL ADVERTISING PROGRAM AGREEMENT

 

 

THIS AGREEMENT (this “Agreement”) is made and entered into effective as of
October 24, 2017 (the “Effective Date”), by and between Dex Media, Inc. (“Dex
Media”), a Delaware corporation whose principal offices are located at 2200 West
Airfield Drive, P.O. Box 619810, DFW Airport, Texas 75261, and Marchex Sales,
LLC “Distributor”, “you”, “your” or “yourself”), a Delaware limited liability
company, whose principal offices are located at 234 5th Avenue Suite 301 New
York, NY 10001.  The parties, intending to be legally bound, agree as follows:

 

I.

Dex Media Acceptance. 

 

 For purposes of this Agreement, Dex Media is deemed to have accepted your
Network Apps and Sites and authorized placement of PFP Ads across Your Network
subject to the terms and requirements herein.   

    

II.

Security/Passwords. 

 

You agree to comply with any commercially reasonable security processes and
procedures provided in writing (email sufficient) by Dex Media from time to time
with respect to access to or use of Dex Media’s Distributor Interface.  You
agree that you will not disrupt the functioning of Dex Media’s Distributor
Interface or otherwise act in a way that interferes with other users’ use of Dex
Media’s Distributor Interface.  You shall maintain the security of any
passwords, user IDs and/or other access code(s) which are assigned to you
(whether provided by Dex Media or created by you) (“Distributor’s Password(s)”),
and shall hold any and all of Distributor’s Passwords in strict confidence, and
shall not disclose any of Distributor’s Passwords to any third party.  You shall
ensure that none of Distributor’s Passwords are used by anyone under the age of
18.  If you suspect, or become aware of, any unauthorized use of Dex Media’s
Distributor Interface or the disclosure of any passwords, user IDs or other
access code(s) to anyone other than the person or entity to which it was
assigned, then you shall immediately notify Dex Media.   Dex Media may
temporarily or permanently suspend Distributor’s Password(s) at any time, for
any reason, in its sole discretion.  You will be directly responsible for the
conduct of any one accessing Dex Media’s Distributor Interface with any of
Distributor’s Passwords, and any damages, harm and loss that Dex Media incurs as
a result thereof prior to its receipt of written notice under this Agreement of
unauthorized use or disclosure, and further knowingly waive any claims or
defenses alleging that you are not responsible for such conduct.

 

III.

Background.

 

A.Dex Media owns and operates an Internet-based, interactive information service
(the “Dex Service”) from its Internet Web sites located at
http://www.Superpages.com (the “Superpages Web Site”) and http://Dexknows.com
(the “DK Web Site”), through which users can access, among other things,
information relating to businesses with local telephone service in the United
States of America.  The Superpages Web Site and the DK Web Site are hereinafter
together referred to as the “Dex Web Site”). 

 

 

B.      ***

 

C.You desire to distribute Dex Media’s performance-based advertisements on the
Network Apps and Sites, and Dex Media desires to allow you to do so, subject to
the terms and conditions set forth in this Agreement and the Dex Media Feed
Requirements for PFP Advertising (defined below), a copy of which may be sent to
you via email or posted on the Dex Web Site.

 

IV.

Terms and Conditions.

 

1. Definitions.  Key terms used herein are defined below:

 

a. “Affiliates” means related companies which directly or indirectly control,
are controlled by, or are under the common control with a party, through the
possession, directly or indirectly, of the power to direct or exercise a
controlling influence over the management and policies of such person or entity,
but in the your case, shall also be deemed to include any and all owners and
operators of any Network Apps and Sites other than Dex Media and its Affiliates.

 

b. “Bid Program” means an Internet and/or mobile advertising sales program
through which Dex Media’s advertisers are able to purchase Internet and mobile
advertising using a competitive bid platform.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

c. “Category Descriptions” means the business category and subcategory
classifications, descriptions and related taxonomy and architecture prescribed
by Dex Media for use in connection with the PFP Ads.

 

d. “Change of Control” means (i) the consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of a party; or (ii) the acquisition of more than fifty percent (50%) of
the issued and outstanding equity of a party. 

 

e. “Confidential Information” means any information that a party discloses to
the other about its business or activities that is proprietary or confidential,
including, without limitation, technical, business, financial, and customer
information, and any information which is marked or disclosed as being as
“confidential” or “proprietary”, or which the receiving party knows is
confidential or proprietary, or should otherwise recognize as being confidential
or proprietary given the circumstances surrounding the disclosure.   Dex Media’s
Confidential Information shall be deemed to include, without limitation, its Dex
Media Feed Requirements for PFP Advertising, Category Descriptions, all PFP Ads
and data and information related thereto and all reports provided by Dex Media
under this Application.  Confidential Information does not include information
which (i) is in, or enters the public domain without breach of this Application,
(ii) the receiving party lawfully receives from a third party without
restriction on disclosure and without breach of any other nondisclosure
obligation, or (iii) the receiving party knew prior to receiving such
information from the disclosing party, or otherwise develops independently of
any knowledge or information received from the disclosing party.

  

f. “Dex Database” means the database that supports the Dex Service and which
includes PFP Ads.

 

g. “Dex Media Data” means Data collected or created hereunder, during the Term
and through Dex Media’s account.

 

h. “Dex Media Feed” means the data feed provided by Dex Media through which
Distributor will obtain the information related to the PFP Ads.  

 

i. “Dex Media Feed Requirements for PFP Advertising” means the document
containing Dex Media’s technical requirements, a copy of which may be sent to
you via email or posted on the Dex Web Site, as such document may be modified by
Dex Media from time to time upon notice to you or by posting on the Dex Web
Site.

  

j. “Invalid Calls” means telephone calls that are invalid or fraudulent or which
do not otherwise constitute Qualified Calls as determined by Dex Media in its
reasonable discretion and communicated to you in accordance with Section 4
below. 

 

k. “Launch Date” means the first date after the Effective Date upon which you
begin placing PFP Ads on the Network Apps and Sites.

 

 

l.       ***

 

m. “Pay For Performance Bid Amount” or “PFP Bid Amount” means the amount bid by
the advertiser in accordance with the Bid Program for Qualified Calls.

 

n. “Qualified Calls” means a call generated from the SEM Product, based on the
call records associated with the Numbers inserted by you in the PFP Ads, that
meets the following requirements:

1)   Minimum of *** in duration

2)   Callers intent matches *** of the PFP advertiser

3)   Call is generated by a human (not a robotic dialer) 

 

 

o. “SEM Product” means an advertising sales program through which Dex Media’s
advertisers are able to purchase advertising to generate Qualified Calls.

 

Terms which are used herein, but not otherwise defined above, will have the
meaning ascribed to them in the context in which they are first used.

 

2.   Term.        This Agreement is made and entered into effective as of the
date on which it is executed by both parties (the “Effective Date”).  Unless
sooner terminated in accordance with this Agreement, the initial term of this
Agreement will commence on the Effective Date and continue for a period of 
***   (the “Initial Term”). Upon the expiration of the Initial Term, the Term of
this Agreement will

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

automatically renew and extend *** (each, a “Renewal Term”), unless sooner
terminated in accordance with Section 6 below.  (“Term” means, collectively, the
Initial Term and any Renewal Terms.)

 

3.

Distribution and Display of PFP Ads. 

 

a.       ***

 

b. Limited Licenses.  From the Launch Date through the remainder of the Term,
and for so long as you remain in compliance with your duties and obligations
under this Agreement during such period, Dex Media grants you the limited,
non-assignable, non-transferable, non-exclusive right and license, without the
right to sublicense, to submit Searches to Dex Media and to display the
corresponding Search Results on the Network Apps and Sites from which the
Searches originated.

 

c. Your Obligations.   

 

i. Implementation and Launch Date.  You shall use your commercially reasonable
efforts to implement the mechanisms and application interfaces more particularly
described in the Dex Media Feed Requirements for PFP Advertising and such other
systems as may be necessary for you to receive and display PFP Ads from the Dex
Service as soon as reasonably possible following the Effective Date of this
Agreement.

 

ii. Hosting. 

 

(1)     You are solely responsible for all costs and expenses you may incur in
connection with the implementation, maintenance and ongoing hosting and
operation of your systems, regardless of any changes by Dex Media to the Dex
Media Feed Requirements for PFP Advertising or the Bid Program.

 

(2)      With respect to each PFP Ads displayed on Network Apps and Sites, you
shall transmit and provide to Dex Media all data required by the Dex Media Feed
Requirements for PFP Advertising that is relevant to the implementation
hereunder.  

 

iii. Display of PFP Ads.  The parties will mutually agree on the technical
parameters for your implementation of the PFP Ads on Network Apps and Sites,
provided that PFP Ads will be displayed based on matching to queries from
Network Apps and Sites associated with the relevant category, geography, and
keyword(s) of the PFP advertiser..     

 

iv.      ***

 

v.    Negative Covenants.  You covenant and agree that you will not (1)
redirect, redistribute, transfer, transmit, distribute or otherwise disseminate
all or any portion of any PFP Ads to any Web sites or mobile applications other
than Network Apps and Sites, (2) store or otherwise use (as part of any
interactive on-line, CD-Rom, or other derivative product or service, or
otherwise), or permit any other person or entity to store or otherwise use
(except as necessary to display on Network Apps and Sites in accordance with
this Agreement), any PFP Ads, (3) sublicense (except as necessary to display on
Network Apps and Sites in accordance with this Agreement), sell, or rent any PFP
Ads in any way, (4) authorize or permit any third party (including your end
users) to reproduce or sell any PFP Ads (5) store Dex Media Feed data containing
the PFP Ads except in a temporary memory cache which is emptied not less than
once every ***, (6) edit, modify or create any derivative works of all or any
part of any PFP Ads (except as necessary to (i) keep records of associated
Qualified Call pricing information from the Dex Media Feed; and (ii) display the
PFP Ads on Network Apps and Sites in accordance with this Agreement including
but not limited to modifying or supplementing keywords and/or service
descriptions based on quality media placement practices, industry standards, or
performance issues) or the Dex Service without  Dex Media’s express prior
written consent in each instance, (7) use, or allow the use of, any PFP Ads in
connection with any marketing solicitation, other than placement on Network Apps
and Sites in accordance with this Agreement, without  Dex Media’s prior written
consent in each instance, (8) use, or allow the use of, any hyperlink to the Dex
Web Site or other device to “datamine” the Dex Database in any way, ((9) serve,
or permit any third party to serve unauthorized, “pop-up”, or “pop-under” 
advertising, or any other similar forms of advertising on any page which
includes PFP Ads, (10) display (or allow any third party to display) any banner
advertising or other content on any page which includes PFP Ads  which violates
the guidelines set forth in Schedule A attached hereto (as such guidelines may
be modified by  Dex Media from time to time in its sole discretion), (11) use,
or permit any third party to use, any tool, program, routine, algorithm or other
process, method or mechanism of any kind, including without limitation, spiders,
bots, Web crawlers, data miners or other similar programs or devices, to access,
copy, sift, warehouse or analyze any information contained in the Dex Database,
or (12) establish, maintain or operate any links to the Dex Service (from any
Web site, application or otherwise), except as expressly provided in this
Agreement.  The provisions of this Section will survive the completion,
expiration, termination or cancellation of this Agreement. 

 

d. Dex Media Obligations.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

(i) Dex Media shall use the Services and any Dex Media Data acquired in
connection therewith in full compliance with all applicable laws and regulations
and rules of any governmental or regulatory body, and including those relating
to advertising, privacy, marketing and telephone solicitation (for the avoidance
of doubt, this shall include federal “Do-Not-Call” rules). Dex Media will not
(and will not cause any third party to), directly or indirectly: reverse
engineer, decompile or disassemble any Services or any software, documentation
or data you provide in connection therewith (collectively, “Your Materials”);
modify or create derivative works based on any Services or Your Materials or any
aspect or portion thereof; or copy (except for archival purposes), lease,
distribute or otherwise transfer rights to any Services or any of Your
Materials; or remove any proprietary notices or labels.

 

(ii) Dex Media shall use all product functionality made available by Distributor
hereunder or such other means available to Dex Media to ensure that its use of
the call recording features is in full compliance with all laws and regulations
applicable to recording, monitoring, storing and/or divulging telephone calls as
well as to the language used in any automated whisper file or interactive voice
response that may be implemented by Dex Media or by Distributor at Dex Media’s
direction.

 

4.

Compensation.

 

a. Pricing Per Qualified Call:  For so long as you and your Affiliates remain in
material compliance with your material obligations hereunder, Dex Media will pay
Distributor the price per Qualified Call that is specified in the Dex Media
Feed.  The price per Qualified Call may fluctuate daily and will fluctuate by
Dex Media advertiser.  

 

b. Time and Manner of Payment; Reporting.    ***   Dex Media will make payment
by check payable to you at the remittance address set forth in your completed
W-9 form provided to Dex Media, or if agreeable to both parties, by electronic
funds transfer in accordance with your written instructions. All amounts payable
under this Agreement are denominated in United States dollars and are exclusive
of all applicable domestic and foreign taxes, duties and excises in connection
therewith. Dex Media shall be responsible for all such taxes, other than taxes
based on your net income. In the event that payment is past due, you may suspend
all or any portion of your performance under this Agreement until such time as
all outstanding amounts are paid in full. Dex Media shall notify you of any
billing disputes no later than *** after the end of the month in which the
Qualified Calls occurred. Unpaid invoices will be subject to a finance charge of
***. Termination of this Agreement and/or payment of late payment charges shall
not prejudice any other rights or remedies that may be available to you. The
provisions of this Section will survive any termination of this Agreement.  

 

 

c. Invalid Calls.   ***  You shall (i) use your best efforts to prevent
automated processes or mechanisms from executing calls on PFP Ads on Network
Apps and Sites and mobile devices anywhere within the Your Network, and (ii)
block the originating phone number or mobile device which Dex Media asks you to
block, as soon as reasonably practical following such request, and no later than
***. In an effort to detect, identify, and eliminate low quality calls
(including that generated by automated tools, robots or other deceptive
software) from Your Network, you may make use of filtering and monitoring
techniques. The Dex Media Data will include reporting  of any calls where your
system has detected and blocked an auto dialer or other similar process or
mechanism that has dialed PFP Ads.  Dex Media reserves the right to block any
originating phone numbers which it deems to be a threat to the Dex Service, with
or without prior notice and with no liability whatsoever to you or any of your
Affiliates hereunder.

 

d. Reports.   The parties acknowledge and agree that you are responsible for
tracking and calculating the performance, delivery, and other metrics in
connection with this Agreement, including collecting and providing the Dex Media
Data for all Qualified Calls. The parties further understand and agree that the
Dex Media Data will be the only and definitive measure thereof. *** In the event
that the parties’ Qualified Call measurements differ by more than *** for any
calendar month, as reported by Dex Media within the period set forth in Section
4(b) above, the parties will work together in good faith to resolve the
discrepancy. Notwithstanding the foregoing, the Dex Media Data shall be
determinative of Dex Media’s payment obligations hereunder.

 

5.

Intellectual Property.

 

a. Dex Media’s Reservation of Rights.   Dex Media retains all intellectual
property rights in and to the Dex Service, and all portions and elements thereof
including, without limitation, the Dex Database, the Dex Web Site, the PFP Ads
and any modifications and enhancements to any of the foregoing.  Except as, and
only to the extent, expressly provided herein, nothing contained herein will be
interpreted so as to transfer any right, title or interest in any intellectual
property right of Dex Media, nor to grant you nor any of your Affiliates any
rights or licenses in any intellectual property right of Dex Media.   Dex Media
reserves the express right to revoke any licenses granted to you hereunder with
respect to the use of the Dex Media Licensed Marks, in whole or in part, upon
written notice to you. Dex Media Data is the intellectual property of Dex Media.
Dex Media grants Distributor the non-exclusive right to use Dex Media Data in
connection with the delivery of Services to Dex Media.   Dex Media also grants
Distributor the non-exclusive right to use Dex Media Data in the operation of
your business, provided the Dex Media Data is aggregated and anonymized such
that (i) Dex Media is

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

not identified as the source thereof, and (ii) personally identifiable
information is not disclosed. For the avoidance of doubt, Distributor uses all
Data collected in connection with its business and operations, which may include
certain aggregated Dex Media Data, in an unidentifiable form, for purposes that
include: (a) creation of operational statistics for internal use only; (b)
creation and inclusion in financial reporting of aggregate statistics regarding
services performed; (c) creation and inclusion in marketing materials of
aggregate statistics highlighting the capabilities of the Services; and (d)
advancing and improving existing products and services, creating new and
enhanced products and services, and development and publication of market and
industry intelligence and expertise, all of which in such form shall be and
remain the intellectual property of Distributor.  Notwithstanding the foregoing,
Distributor shall use the Dex Media Data acquired in connection herewith in full
compliance with all applicable laws and regulations and rules of any
governmental or regulatory body, and including those relating to advertising,
privacy, marketing and telephone solicitation.

 

b.Your Reservation of Rights.  You retain all intellectual property rights in
and to the Services, Your Materials, Your Network, excluding the PFP Ads and any
and all other content, data, trademarks, logos and materials of any kind
provided by Dex Media hereunder. Further, Distributor reserves all rights to any
Numbers provided in connection with this Agreement, and Dex Media acquires no
rights with respect to such Numbers. Distributor is not a telecommunications
carrier; Distributor purchases telecommunications services and uses such
services in connection with the Services provided to Dex Media. Except as, and
only to the extent, expressly provided herein, nothing contained herein will be
interpreted so as to transfer any of your right, title or interest in any
intellectual property right, nor to grant Dex Media any rights or licenses in
any or your intellectual property rights.

 

c. Licensed Marks.   Dex Media owns, or has a license to use those certain marks
depicted in Schedule B attached (the “Dex Media Licensed Marks”) and you own, or
have a license to use those certain marks related to Your Network (“Your
Licensed Marks”) (the Dex Media Licensed Marks and Your Licensed Marks are
sometimes hereinafter collectively referred to as the “Licensed Marks”). 
Subject to the terms and conditions of this Application, Dex Media hereby grants
you a non-transferable, royalty-free license, without the right to sublicense,
to use Dex Media’s Licensed Marks solely in connection with (i) the performance
of obligations under this Agreement, and (ii) the promotion and marketing of the
relationship contemplated by this Agreement during the Term (each, a “Licensed
Use” and, collectively, the “Licensed Uses”). Upon your consent, Dex Media shall
have a non-transferable, royalty-free license, without the right to sublicense,
to use Your Licensed Marks solely in connection with the Licensed Uses.  Each
party has the right to control the nature and quality of the other's use of such
party's Licensed Marks in connection with the Licensed Uses.  The parties
further agree that any and all uses of the other's Licensed Marks will inure to
the other's benefit, and that they will not use any trademark, service mark,
domain name or trade name that is identical, or confusingly similar, to any one
or more of the other's Licensed Marks, except as permitted by this Agreement. 
For purposes of this Agreement, “Licensor” means the party granting the
foregoing licenses, and the “Licensee” means the party to whom the forgoing
licenses are granted.

 

d. Form of Use of Licensed Marks.

 

i.You agree that the style of use of the Dex Media Licensed Marks will be in the
form and style conforming to such trademark usage guidelines, brand identity
standards, and other restrictions as may be updated and/or imposed from time to
time by Dex Media, and as Dex Media may approve in writing from time to time.

 

ii. Dex Media agrees that the style of use of Your Licensed Marks will be in the
form and style conforming to your trademark usage guidelines, as updated from
time to time, and as approved by you in writing.

 

iii. You shall submit to Dex Media for review and approval all materials that
use any of the Dex Media Licensed Marks, at least *** prior to the proposed
publication, use or distribution of such materials.  You shall not publish,
distribute or use any materials in which any one or more of the  Dex Media
Licensed Marks are used without the prior written approval of the following
representative of  Dex Media (or such other representative as  Dex Media may
designate from time to time):

 

Dex Media

Attn:  Marketing Communications and Branding

2200 West Airfield Drive

D/FW Airport, TX 75261-9810

                               

iv. Dex Media will submit any advertising, promotional, sales collateral or
marketing material in which any of Your Licensed Marks are used for your prior
review or approval, at least *** prior to the proposed publication, use or
distribution of such materials, and may only publish, distribute and/or
otherwise use any such materials in which any one or more of the Your Licensed
Marks are used with your prior written approval.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

v. Each Licensee also agrees that it shall cause to appear on all
advertisements, promotions and other displays on or in connection with which the
Licensor’s Licensed Marks are used, such legends, markings and notices as the
Licensor may reasonably require in order to give appropriate notice of any
trademark rights therein.

 

e.Ownership and Goodwill.  Each Licensee acknowledges and agrees that:

 

i. The Licensor is either the sole and exclusive owner of rights in the
Licensor’s Licensed Marks, or otherwise has the right and license to use the
Licensed Marks.  The Licensee undertakes not to challenge the validity of the
Licensor’s Licensed Marks, or the registration and ownership of the Licensed
Marks (by Licensor or any of its Affiliates), and agrees that it will not do
anything that is inconsistent with such ownership.

 

ii. All use of the Licensor’s Licensed Marks by Licensee and all goodwill
developed therefrom will inure to the benefit of and be on behalf of the
Licensor.

 

iii. Nothing in this Agreement gives Licensee any right, title or interest in or
to the Licensor’s Licensed Marks other than the right to use the Licensor’s
Licensed Marks in the manner contemplated by this Agreement, and only for so
long as this Agreement is in force.

 

iv. It will not utilize the Licensor’s Licensed Marks or any confusingly similar
trademarks, service marks, trade names or domain names, except in connection
with the Licensed Uses contemplated by this Agreement, and then only during the
term of this Agreement and as permitted hereunder.

 

v. It will not hereafter seek registration of the Licensor’s Licensed Marks or
any similar trademarks, service marks, trade names or domain names in its own
name or in the name of any of its Affiliates.

 

vi. It will cooperate reasonably with Licensor, at Licensor’s expense, in the
procurement of any registration of the Licensor’s Licensed Marks which Licensor
may choose to undertake at Licensor’s sole discretion, including, but not
limited to supplying Licensor with evidence of its use of the Licensor’s
Licensed Marks.

 

f. Infringement.

 

i.In the event that either party becomes aware of any unauthorized use of the
other’s Licensed Marks, or infringing uses or acts of unfair competition or
dilution or of any uses of confusingly or substantially similar trademarks,
service marks, trade names or domain names, on or in connection with the
marketing, advertising or provision of similar goods or services (each, an
“Unauthorized Use”), such party shall promptly provide the other with written
notice thereof.

 

ii.Licensor will have the right, but not the obligation, to challenge and
attempt to eliminate each Unauthorized Use.  Licensee, at Licensor’s expense,
shall reasonably cooperate with Licensor in investigating, prosecuting and
settling any infringement action instituted by Licensor against any person or
entity engaging in an Unauthorized Use.  Licensee, at its own expense, will have
the right to participate with counsel of its own choice in the investigation,
prosecution and/or settlement of any such infringement action instituted by
Licensor.

 

iii.Any recovery obtained in connection with or as a result of any infringement
action contemplated under this Section, whether by settlement or otherwise, will
be retained by the Licensor.

 

iv.Each party agrees that it will not utilize the other's Licensed Marks except
in connection with the Licensed Uses, and only in the form and manner approved
in advance by the other in writing, and further agrees to include any legal
notice evidencing ownership of or registration of the Licensed Marks by the
other.  The parties agree never to directly or indirectly challenge, contest or
call into question or raise any questions concerning the validity or ownership
of the other's Licensed Marks or any registration or application for
registration of the other's Licensed Marks.  All use of the Licensed Marks shall
be in accordance with all applicable laws and regulations and in compliance with
any regulatory agency that has jurisdiction over such matters.  The parties
shall promptly notify one another of any conduct on the part of third parties,
of which they have actual knowledge, which they deem to be an infringement, an
act of unfair competition or dilution of the other's Licensed Marks.  The owner
of such Licensed Marks will thereafter have the sole right and discretion to
bring proceedings alleging infringement, unfair competition or dilution of its
Licensed Marks, or to take any other action, related thereto, and the other
shall reasonably cooperate and assist the owner with respect to any such
proceedings, at the owner's expense.  The licenses provided for herein will
automatically expire if not sooner revoked, immediately upon the expiration or
earlier termination of this Agreement, at which time each party will cease using
the other's Licensed Marks.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

6.

Termination; Suspension.

 

a. Convenience.  Either party may terminate this Agreement for convenience at
any time, with or without cause, upon not less than *** prior written notice to
the other party. 

 

b. Breach.  Either party may terminate this Application immediately upon written
notification to the other if the other party materially breaches its obligations
hereunder, and thereafter fails to cure such breach within *** following its
receipt of written notice of the existence thereof from the other.

 

c. Cessation of Service.  You may terminate this Agreement upon written notice
to Dex Media in the event you permanently cease operation of Your Network.   Dex
Media may terminate this Agreement upon written notice to you in the event it
ceases operation of the Dex Web Site, or upon the occurrence of any significant
change in its business or operations relative to the Dex Service and/or its Bid
Program. 

 

d. Other.    Either party may terminate this Agreement immediately and without
further notice upon the occurrence of any significant, material change in its
business or operations, or if:

 

i. the other party assigns this Agreement or any of its rights hereunder, except
as expressly authorized by the terms of this Agreement, or if the other party
experiences a Change in Control;

 

ii. It becomes aware of the existence of any claim or allegation that the other
party or any of its Affiliates have infringed upon the intellectual property
rights of any third party, and such party or such Affiliates thereafter fail to
immediately cease and desist from any further use of the allegedly infringing
mark or material, until such claim or allegation has been finally adjudicated or
resolved in favor of the allowance of such usage; provided, however, that  the
noninfringing party’s failure to terminate this Agreement in such event will not
have any effect whatsoever on the indemnity obligations hereunder;

 

iii. the other party or any of its Affiliates engage in any unlawful business
practice related to the performance of its obligations under this Agreement;

 

iv. A receiver or similar party is appointed for the other party or its
property, or if the other party becomes insolvent, acknowledges its insolvency
in any manner, ceases to do business, or makes an assignment for the benefit of
creditors; or

 

v.  the other party files a voluntary petition for relief under any applicable
bankruptcy laws or insolvency laws, or is otherwise adjudged insolvent or
bankrupt under any such laws applicable in the United States of America or any
of its states.

 

 

e. Effect of Termination. Upon the termination or expiration of this Agreement,
you shall cease any and all storage and use of all PFP Ads. Dex Media will pay
in full for the Qualified Calls that are not in dispute as noted in section 4.b.
up to and including the last day on which the Services are provided. Subject to
the foregoing, upon termination hereof, at the request of the other party, each
party shall return to the other party or destroy, and certify in writing as to
such destruction, the other party’s Confidential Information. Upon any
termination, unless otherwise limited or restricted by applicable law or
regulation, Distributor may maintain archived Dex Media Data for at least thirty
(30) days following termination of the Agreement, and, upon written request by
Dex Media, will deliver such archived Dex Media Data to Dex Media in a mutually
agreed upon format (at Dex Media’s expense).

 

7.

Confidential Information.

 

a. Covenant Not to Disclose.  Each of the parties covenants and agrees that (i)
it will not disclose the other’s Confidential Information to any third party, or
use such information for its own benefit except as expressly permitted in this
Agreement without the prior written consent of the other party, and further,
that (ii) it will use its reasonable efforts, or such greater efforts as it may
use to maintain and protect the confidentiality of its own confidential
information, to maintain and protect the confidentiality of the other party’s
Confidential Information received hereunder. Each disclosing party agrees that
the foregoing shall not apply with respect to any information that the receiving
party can document (a) is or becomes generally available to the public without
fault of the receiving party, or (b) was in its possession or known by it prior
to receipt from the disclosing party, or (c) was rightfully disclosed to it
without restriction by a third party, or (d) was independently developed without
use of any Confidential Information of the disclosing party or (e) is otherwise
required to be disclosed by court order, law, regulation, securities exchange
requirement, receipt of a criminal or civil subpoena, or written request from
governmental authorities requesting information in connection with a criminal
proceeding, or (f) any and all exigent circumstances involving individual or
public health, rescue or safety.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

b. Confidential Agreement.  Each of the parties hereby acknowledges and agrees
that the terms and conditions of this Agreement are confidential and must not be
disclosed without the other’s prior written consent.

 

8.

Representations and Warranties.

 

 

a.

Mutual.  Each party represents and warrants to the other that:

 

i. It is duly incorporated and validly existing in its jurisdiction of
incorporation or organization, and duly authorized and qualified to do business
and in good standing in all states in which it is conducting business.

 

ii. It has all requisite power and authority to enter into, execute and deliver
this Agreement, and to consummate the transactions contemplated by this
Agreement in accordance with the provisions hereof, and that this Agreement has
been duly and validly executed by an authorized representative of such party and
constitutes a valid and binding obligation of such party enforceable in
accordance with its terms.

 

iii. Its execution of this Agreement and performance of its obligations
hereunder will not cause it to be in violation of any other agreement it may
have with any third party.

 

iv. It will perform its obligations hereunder in accordance with the
requirements of any applicable laws. 

 

b.You.  You further represent, warrant, covenant and agree on behalf of yourself
and your Affiliates, that neither you nor any such Affiliates will engage in, or
knowingly permit any third party to engage in any conduct which: (i) results in
the generation of Invalid Calls, (ii) provides users with any pecuniary rewards,
points or other unrelated benefit for calling the subject of PFP Ads (including,
without limitation, offering an incentive), or (iii) increases or inflates the
number of calls without providing any corresponding benefit to the advertiser,
including without limitation, conduct intended to increase  the compensation
payable to you hereunder, or any other compensation payable by you to your
Affiliates. 

 

c.Dex Media. Dex Media further represents, warrants, covenants and agrees on
behalf of itself and its Affiliates, that:

 

i.it has all the necessary rights, licenses and approvals which may be lawfully
required in order for Dex Media to use and make the PFP Ads available to
Distributor for placement in the manner contemplated herein, without any further
consent on the part of any third party, and that it will further maintain such
rights during the Term.

ii.it has in place with each advertiser for which it provides PFP Ads for
distribution hereunder contractual terms that: (A) include representations and
warranties from the advertiser that it is responsible for its use of any
consumer data acquired in connection with its PFP Ad and its compliance with all
applicable laws and regulations in its jurisdiction with respect to such
consumer data (including, if applicable, Recorded Call Services); and (B) limit
the liability of Dex Media’s suppliers and vendors to the same extent as Dex
Media’s.    

 

9.

Indemnification.

 

a. General.  Each party shall and does hereby agree to indemnify, defend and
hold the other party harmless from and against any and all awards, costs,
damages, expenses (including reasonable attorneys' fees and court costs), final
judgments, settlements and other losses and harm of any kind (collectively,
“Damages”) suffered or incurred by the other in connection with any allegation,
claim, demand, cause of action, lawsuit, arbitration, mediation or other
proceeding of any kind (collectively, “Proceeding”) by a third party against the
other arising from the indemnifying party's and/or its Affiliates’:

 

i. breach of any representation, warranty, covenant or material obligation set
forth in this Agreement;

 

ii. negligence, gross negligence or willful misconduct in the performance of its
obligations under this Agreement, or that of its authorized employees, agents,
subcontractors or representatives; or

 

iii. Infringement upon any third party's intellectual property rights (including
without limitation, any third party trademark, trade secret, copyright, patent
rights, right of attribution and any other statutory and common law intellectual
property rights of any kind), privacy rights or other rights of any third party
in connection with its performance under this Agreement.  In addition, each

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

party acknowledges and agrees that the other party will have no obligation under
this Agreement to use or publish any materials that are the subject of any such
infringement Proceeding.  

 

b. You.  You shall indemnify, defend and hold  Dex Media and its Affiliates
harmless from and against any and all Damages suffered or incurred by  Dex Media
in connection with any Proceeding by a third party against  Dex Media arising
from or relating to  (i) any infringement, or claim of infringement of any trade
secret, patent, trademark, copyright or other proprietary interest of any third
party relating to Distributor’s or its Affiliate’s performance under this
Agreement, (ii) Distributor’s or its Affiliate’s failure to comply with all
applicable federal, state, county and local statutes, laws, ordinances,
regulations and codes in its performance under this Agreement, and (iii) Network
Apps and Sites (except as to any PFP Ads  displayed in accordance with the terms
of this Agreement), including, without limitation, any content thereon which
violates any applicable local, state or federal licensing requirement or any
applicable law, laws prohibiting false, fraudulent, deceptive or misleading
advertising, defamation, obscenity, indecency and pornography.

 

c. Notice of Claim.  A party seeking indemnification from the other must
promptly notify the other of any Proceeding giving rise to such right (provided,
however, that any delay in notice shall not relieve an indemnifying party of its
indemnification obligations except, and only to the extent that, the delay
materially, adversely impacts the indemnifying party), and must reasonably
cooperate with the other in the defense and/or settlement of any such
Proceedings; provided that, if any settlement requires an affirmative obligation
of, results in any ongoing liability to, or prejudices or detrimentally impacts
the indemnified party in any way, and such obligation, liability, prejudice or
impact can reasonably be expected to be material, then such settlement will
require the indemnified party’s prior written consent, which may not to be
unreasonably withheld or delayed, and such party may have its own counsel in
attendance at all proceedings and substantive negotiations relating to such
Proceeding.

 

10.

Insurance. 

 

a. Professional Liability.  You shall procure and maintain insurance providing
coverage for, among other losses, (i) any and all errors, omissions or negligent
acts on the part of you and your Affiliates in the delivery of PFP Ads under
this Agreement, (ii) network risks (such as data breaches, unauthorized
access/use, ID theft, invasion of privacy, damage/loss/theft of data,
degradation, downtime, etc.), and (iii) intellectual property infringement (such
as copyrights, trademarks, service marks and trade dress assumed under contract,
but excluding patents and trade secrets).  The Professional Liability Insurance
retroactive coverage date shall be no later than the Effective Date.

 

b. Technology Liability (Including Internet Media Liability).  In addition to
the foregoing, you shall also procure and maintain insurance providing coverage
for, among other losses, any actual or alleged breach of duty, neglect, act,
error, misstatement, misleading statement or omission in the conduct of its
business, including but not limited to any such actual or alleged conduct which
constitutes (i) any form of defamation or other tort related to disparagement or
harm to character, including libel, slander, product disparagement, trade libel,
infliction of emotional distress, outrage or outrageous conduct; (ii)
infringement of copyright, title, slogan, trademark, trade name, trade dress or
service name; plagiarism piracy or misappropriation of ideas of property rights,
ideas or information, but excluding any claims of trade secret or patent
infringement; (iii) any form of invasion, infringement or interference with
rights of privacy, including false light, public disclosure of private facts,
intrusion and commercial appropriation of name, persona or likeness; or (iv) any
liability arising from obtaining and/or using data secured by electronic means
(e.g. “cookies”, spyware, etc.); and which arises from or out of  Internet
advertising, Webcasting, electronic publishing, transmission, republication,
retransmission utterance, dissemination, distribution, serialization, creation,
production, organization, exhibition, displaying, researching or preparation of
any materials in connection with the  Services provided hereunder, but excluding
any claims of any unauthorized collection of personal data arising or alleged to
have arisen from any failure to obtain appropriate consents in respect of the
collection, storage or sharing or any personal data including internet search
histories and online purchasing profiles.  

 

c. Policy Requirements. Each such policy of insurance must have combined single
limits of not less than *** per occurrence.  All insurance must be issued by one
or more insurance carriers Best's rated A-, V or better.  Your insurance will be
deemed primary with respect to all obligations assumed by you under this
Agreement.

 

d. Certificate of Insurance.  Upon  Dex Media’s written request, you shall also
provide  Dex Media with a Certificate of Insurance confirming the existence of
coverage in the scope and amounts specified above, and further stating that such
coverage (i) will not be materially changed, cancelled or terminated without at
least *** prior written notice to  Dex Media, and (ii) will be primary with
respect to any claims arising from any errors or omissions on the part of you,
your Affiliates, or their respective employees, agents or representatives.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

e. Retentions.  Any deductibles, self-insured retentions, loss limits,
retentions, or similar coverage limitations (collectively, “Retentions”) must be
disclosed on a certificate of insurance provided to Dex Media, and reasonably
acceptable to Dex Media.  All Retentions shall be your responsibility.

 

11.

Limitation of Liability; Disclaimers.

 

 

a.

EXCEPT WITH RESPECT TO THE PARTIES’ OBLIGATIONS UNDER SECTION 5 (INTELLECTUAL
PROPERTY), SECTION 7 (CONFIDENTIAL INFORMATION), AND SECTION 9 (INDEMNIFICATION)
AS TO CLAIMS BROUGHT BY THIRD PARTIES, , IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION, LOST PROFITS) ARISING FROM THIS AGREEMENT, WHETHER BASED ON
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF
WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. EXCEPT
WITH RESPECT TO THE PARTIES’ OBLIGATIONS UNDER SECTION 5 (INTELLECTUAL
PROPERTY), SECTION 7 (CONFIDENTIAL INFORMATION), SECTION 9 (INDEMNIFICATION) AS
TO CLAIMS BROUGHT BY THIRD PARTIES AND SECTIONS 8.b and 8.c (YOUR AND DEX
MEDIA’S REPRESENTATIONS AND WARRANTIES) OF THIS AGREEMENT, IN NO EVENT WILL
EITHER PARTY'S AGGREGATE LIABILITY UNDER THIS AGREEMENT FOR ALL CAUSES OF ACTION
ON A CUMULATIVE BASIS EXCEED THE GREATER OF (i) $*** and (ii) THE TOTAL AMOUNTS
PAYABLE BY DEX MEDIA UNDER THIS AGREEMENT DURING THE 12 MONTHS PRIOR TO THE ACT
THAT GAVE RISE TO THE LIABILITY.   NEITHER PARTY WILL BE LIABLE FOR, OR
CONSIDERED TO BE IN BREACH OR DEFAULT OF ANY OF ITS OBLIGATIONS HEREUNDER, ON
ACCOUNT OF ANY DELAY OR FAILURE TO PERFORM AS ANTICIPATED BY THE OTHER PARTY, OR
IF ITS PRODUCT OR SERVICE BECOMES INOPERABLE OR INCAPABLE OF PERFORMING AS
INTENDED.  NEITHER PARTY MAKES ANY REPRESENTATIONS THAT THE OPERATION OF ITS
SERVERS, SITE OR SERVICE WILL BE UNINTERRUPTED OR ERROR-FREE, AND WILL NOT BE
LIABLE FOR THE CONSEQUENCES OF ANY INTERRUPTIONS OR ERRORS. 

 

 

b.

EACH OF THE PARTIES, ACTING ON BEHALF OF THEMSELVES AND THEIR AFFILIATES, HEREBY
DISCLAIMS, AND THE OTHER HEREBY WAIVES, ON BEHALF OF ITSELF AND ITS AFFILIATES,
ALL IMPLIED WARRANTIES OF ANY KIND, INCLUDING WITHOUT LIMTATION, ALL IMPLIED
WARRANTIES OF SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NEITHER PARTY HAS
MADE ANY REPRESENTATIONS OR WARRANTIES EXCEPT THOSE SET FORTH HEREIN.

 

12.

Dispute Resolution. 

 

a. Injunctive Relief.  The parties agree that the breach by either of them of
their respective obligations regarding the other’s Confidential Information
could result in irreparable injury for which there is no adequate remedy at
law.  Therefore, in the event of any such breach or threatened breach by either
party of such obligations or covenants, the other party will be entitled to seek
temporary and permanent injunctive relief, in addition to any other remedies to
which it may be entitled, at law or in equity.

 

b. Negotiations.  The parties will use their commercially reasonable efforts to
resolve any controversy or dispute arising out of or relating to this Agreement
promptly by negotiations between the parties prior to the commencement of formal
legal proceedings.  Consequently, the parties agree to use the following
alternative procedure prior to the commencement of any formal legal proceedings.
At the written request of a party, each party shall appoint a knowledgeable,
responsible representative to meet and negotiate in good faith to resolve any
dispute arising under this Agreement.  The parties intend for these negotiations
to be conducted by non-lawyer business representatives.  The discussions will be
left to the discretion of the representatives.  Upon agreement, the
representatives may utilize other alternative dispute resolution procedures such
as mediation to assist in the negotiations. Discussions and correspondence among
the representatives for purposes of these negotiations will be treated as
confidential information developed for purposes of settlement and therefore be
deemed inadmissible in any litigation that may ensue.  In the event that one
party does not respond to the other party’s request for such negotiations within
5 business days of such request, then the requesting party may commence formal
legal proceedings.  Notwithstanding anything to the contrary, with respect to
any dispute giving rise to a claim for injunctive relief, the provisions of this
Section will apply only upon the written request of the party possessing such
claim, and such party may elect to commence legal proceedings regarding such
claim at any time (and nothing contained in this Agreement will be construed to
require such party to provide any notice thereof).

 

13.

General.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

a. Press Releases and Public Announcements.   Neither party may make or issue
any public announcement or press release about this Agreement or its business
relationship with the other party without the prior written consent of the other
party, which may be granted or withheld by the other party at its sole
discretion.  The form and content of any such announcement will be subject to
prior written approval of both parties.  The provisions of this Section will
survive any termination of this Agreement.

 

b. Assignment.  Neither party may assign or sublicense your rights under this
Agreement, in whole or in part, to any third party without the other party’s
prior written consent except that either party may freely assign this Agreement
to any Affiliate or to the surviving entity of a merger, consolidation or plan
or reorganization in which it participates or to the purchaser of all or
substantially all of its assets.  Any assignment of (or attempt to assign) this
Agreement other than as permitted above will be voidable at the sole election of
the non-assigning party.

 

c. Governing Law.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of, or relate to this
Agreement, or the negotiation, validity, execution, interpretation or
performance of this Agreement (collectively, “Causes of Action”) will be
governed by, and construed, interpreted and resolved exclusively in accordance
with, the laws of the State of Delaware, without regard to its principles of
conflicts of law which would require or permit the application of the laws of
another jurisdiction.  All Causes of Action shall be heard and determined
exclusively in the state district and federal courts of the State of Delaware,
and those courts shall have exclusive jurisdiction over such Causes of Action. 
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, (i) any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and (ii) any right it
might have to demand a jury trial.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

d. Attorneys’ Fees.  If a party commences legal action against the other, the
prevailing party in any such action will be entitled to recover all costs,
including reasonable attorneys’ fees, associated with the action, in addition to
such other relief as may be awarded to the prevailing party.

 

e. Notice.  Notices must be in writing and delivered by personal delivery,
overnight courier, or certified mail, return receipt requested to the parties at
their respective addresses set forth below, and will be deemed to have been
given upon receipt.  A copy of any notice sent to Dex Media must be sent to its
General Counsel, as well, by personal delivery, certified mail or overnight
courier, to the same address.  Either party may change its notice address at any
time upon not less than ten (10) days prior written notice to the other.

 

If to Dex Media:

 

Dex Media

Attn:  General Counsel

2200 West Airfield Drive

DFW Airport, Texas 75261-9810

 

If to you:

 

Marchex Sales, LLC

c/o Marchex, Inc.

Attn: General Counsel

520 Pike Street, Suite 2000

Seattle, WA 98101 

 

f. Relationship.  The parties are independent contractors and neither have any
powers or authority to assume or create any obligation or responsibility on
behalf of one another.  This Agreement will not be construed to create or imply
any partnership, agency or joint venture, and each party will be solely
responsible for any costs and expenses it may incur in the performance of its
obligations under this Agreement or in the operation of its respective services,
Web sites, and mobile applications, and neither party will have any duty or
obligation to the other with respect to any such costs or expenses.  Neither
party nor its employees will be eligible for any employment benefits provided by
the other to its employees.

 

g. Cumulative Remedies.  Except where otherwise specified, the rights and
remedies granted to a party under this Application are cumulative and in
addition to, and not in lieu of, any other rights or remedies which the party
may possess at law or in equity.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

h. Entire Agreement.  This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding any
prior agreements and communications (both written and oral) regarding such
subject matter. No amendment of any provision of this Agreement shall be
effective unless set forth in a writing signed by an authorized representative
of each party, and then only to the extent specifically set forth therein.  

 

i. Severability.  In the event that any of the provisions of this Agreement are
held to be unenforceable by a court or arbitrator, the remaining portions of the
Agreement will remain in full force and effect.

 

j. Force Majeure.  Except for payment obligations, no delay in or failure of
performance by either party under this Application will be considered a breach
to the extent caused by the occurrence of any event beyond its reasonable
control, including but not limited to Acts of God, natural disasters, power
outages, third party connection or utilities outages, interruption or failure of
ISP, and carrier lines governmental restrictions, strike, catastrophic or
unusual internet delays, outages or congestion, denial of service attacks, and
other “hacker” activity. 

 

k. Waiver.  No waiver of any breach of any agreement or provision in this
Agreement, nor any failure to assert any right or privilege in this Agreement,
will be deemed a waiver of any preceding or succeeding breach of any agreement
or provision.  No extension of time for performance of any obligations or acts
will be deemed an extension of the time for performance of any other or future
obligations or acts. 

 

l. Descriptive Headings.  All section headings, titles and subtitles are in this
Agreement for convenience of reference only, and are to be ignored in any
constructions of this Agreement’s provisions. 

 

m. Survival.  Any Section of this Agreement that contemplates survival after the
Term will survive the completion, expiration, termination or cancellation of
this Agreement.

 

 IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as
of the Effective Date:

 

Marchex Sales, LLC

Dex Media, Inc.

 

Signature: /s/ Brendhan Hight

Signature: /s/ Gordon Henry

Name: Brendhan Hight

Name: Gordon Henry

Title: Director

Title: EVP & CMO

Date: 10/25/2017

Date: 11/17/2017

 




 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Schedule A

Content Guidelines

 

Neither you nor any of your Affiliates will display PFP Ads on any Web page or
mobile application on the Network Apps and Sites or otherwise that includes any
content that contains, advertises, or links to content that: 

 

•           Is inappropriate, obscene, defamatory, libelous, slanderous,
profane, indecent or unlawful;

 

•           Infringes or misappropriates third party intellectual property
rights;

 

•           Constitutes “hate speech”, whether directed at an individual or a
group, and whether based upon the race, sex, creed, national origin, religious
affiliation, sexual orientation or language of such individual or group;

 

•           Promotes or contains viruses, worms, corrupted files, cracks or
other materials that are intended to or may damage or render inoperable
software, hardware or security measures of  Dex Media or you, or any user of the
Dex Web Site or any Network Apps and Sites, or any third party;

 

•           Facilitates or promotes gambling, or the sale or use of liquor,
tobacco products or illicit drugs or any other illegal activity; or

 

•           Facilitates, promotes or forwards illegal contests, pyramid schemes
or chain letters.




 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Schedule B

Dex Media Licensed Marks 

 

 

[g201805091811515492909.jpg]

 

 

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.